o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-128152-09 uil the honorable tom harkin united_states senate washington dc attention -------------------- dear senator harkin this letter responds to your inquiry about the iowa one-time fee for new vehicle registration you asked if the fee is a state sales or excise_tax for purposes of the federal_income_tax deduction for qualified motor_vehicle taxes in iowa vehicle owners must pay a fee for new registration in addition to an annual registration fee the vehicle owner generally pays the fee for new registration to the county treasurer at the same time he or she applies for a new registration and certificate of title the state imposes the fee as a percentage of the purchase_price of the vehicle iowa code section 105a the state determines the base_amount of the purchase_price in the same manner as it would determine the sales_price for purposes of iowa’s general_sales_tax on tangible_personal_property iowa code section 105a a a number of exemptions from the fee are available such as an exemption for an individual who paid sales_tax on the purchase to another state and an exemption for a dealer who purchases the vehicle for resale iowa code section 105a c and the american_recovery_and_reinvestment_act_of_2009 enacted the federal_income_tax deduction for qualified motor_vehicle taxes pub_l_no div b sec 123_stat_115 a qualified_motor_vehicle_tax is any state or local sales or excise_tax imposed on the purchase of a qualified motor_vehicle sec_164 of the internal_revenue_code the code any_tax imposed on a consumer that is a stated amount per unit_of_property or that is measured by the gross_sales price or the gross_receipts from the sale is a sales_tax for this purpose sec_1_164-3 of the income_tax regulations a consumer is defined as the ultimate user or purchaser of the property sec_1_164-3 of the income_tax regulations conex-128152-09 under these rules a fee or tax that a state_or_local_government imposes but does not designate as a sales_tax nevertheless may be a sales_tax for purposes of the qualified_motor_vehicle_tax deduction to qualify the fee or tax must be assessed on a consumer’s purchase and either must be based on the vehicle’s sales_price or must be a per-unit fee the internal_revenue_service recently announced in a news_release that taxpayers may deduct these fees or taxes regardless of whether the taxpayer’s state has a state sales_tax ir-2009-60 date i have enclosed a copy of this news_release for your reference iowa’s fee for new registration is a sales_tax for purposes of the motor_vehicle tax deduction when the fee is imposed on a consumer’s purchase of a vehicle taxpayers therefore may deduct this fee as a qualified_motor_vehicle_tax if all other statutory requirements for the deduction are met sec_164 of the code i hope this information is helpful if you have any questions please call me at --------------------- or ------------------------ at --------------------- sincerely _________________________ george j blaine associate chief_counsel income_tax and accounting enclosure
